DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "measuring device configured to intermittently measure first biological information;" "an acquisition unit configured to…;" and "a failure-determining unit…" in the apparatus claims and "a portion that detects the pulse wave continuously in time" and "a portion that intermittently measures the first biological information" in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7, 9-11, 15 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3-4, 7 and 9-11 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the measuring unit" in each of the above-noted claims. For the purpose of this Office action, this limitation will be discussed with the understanding it refers to the previously-recited "measuring device" of the calibration device.
Regarding claims 9-11 and claims dependent thereon, each of the "failure-determining units" limitations is indefinite. Specifically, it is unclear what conditions result in recalibration and what conditions result in determining failure. Applicant appears to disclose once "failure" is determined, the sensing apparatus should be repaired or replaced (pg. 43), indicating determining apparatus 3, the sensing apparatus determines that recalibration is required. […] If the difference is greater than TH3, recalibration is not performed, and the processing advances to step 81316, and a message may be presented to the user indicating that a failure is likely to be occurring in the sensing apparatus, as in the example of FIG. 11" (pg. 48). A similar disclosure is made with respect to Figure 12: "Such calculation is performed in such a manner that |second blood pressure value - fourth blood pressure value| […] is greater than |first blood pressure value - third blood pressure value| […] and in the case of |second blood pressure value - fourth blood pressure value| > TH4, it is determined that recalibration is required. […] If |second blood pressure value - fourth blood pressure value| is greater than |first blood pressure value - third blood pressure value| […] and in the case of |second blood pressure value - fourth blood pressure value| > TH4, as in the example of FIG, 12, the processing may advance to step S1316 without performing recalibration, and a message may be presented to the user indicating that a failure is likely to be occurring in the sensing apparatus" (pgs. 49-50). For the same condition(s), Applicant discloses recalibration "is required" and recalibration "is not performed" and failure is occurring. Additionally, since the conditions for performing recalibration and determining failure are described as the exact same criteria, it is unclear in what manner determining failure differs from determining a recalibration is required, such that the scope of the failure determination is unclear. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06. 
Regarding claim 15 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the sensing apparatus" and "the calibration device" in the claims. Additionally, e.g., a blood pressure cuff, a pulse wave sensor, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0228301 A1 (Banet) in view of US 2018/0192900 A1 (Wei); or alternatively, over Banet in view of Wei and US 2014/0371607 A1 (Fitzsimmons).
Regarding claims 1 and 3, Banet teaches/suggests a biological information measuring apparatus comprising: a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302), 
wherein the calibration device comprises a measuring device configured to intermittently measure first biological information (electronic system 308; ¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (short-range radio transmitter 310; ¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); 
wherein the sensing apparatus comprises a detector configured to detect a pulse wave continuously (light source 3 and photodetector 31 and/or pulse oximetry circuit 35 of the wrist-i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure), wherein the measuring device is disposed closer to an upper arm than the detector (e.g., Fig. 4). 
Banet discloses the detector, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "detector" is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose this element is configured to be disposed on the wrist, but rather teaches said detector is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the wrist as suitable alternative locations from which to measure a PPG signal (e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the detector (e.g., photodetector with associated light source) being configured to be disposed on a wrist of a living body as taught/suggested by Wei in order to eliminate the need for/reduce the length of the cable between the detector and the remainder of the sensing apparatus, thereby providing a more 
While Banet discloses the calibration device (or measuring device thereof) and sensing apparatus (or detector thereof) are provided on the same limb, with the calibration/measuring device being provided more proximally than the sensing apparatus/detector (e.g., Fig. 4), Banet as modified does not expressly disclose the measuring device and detector are provided at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the measuring device being configured to be provided at an identical site as the detector (i.e., the same wrist) because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the measuring device on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the measuring device placement as disclosed by Banet because either arrangement facilitates substantially simultaneous measurement of blood pressure values and collection of an optical waveform for calibration (Banet, ¶ [0036]). 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a measuring device configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the measuring device being configured to be provided at an identical site as the detector (i.e., the same wrist) as taught and/or suggested by Fitzsimmons as a simple substitution of one known suitable measuring device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Banet as modified teaches/suggests the measuring unit is configured to measure the first biological information with higher precision than the second biological information obtained from the detector (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to an electronic system 308, as described in ¶ [0009], which Applicant discloses is more precise than pulse-wave derived blood pressure in pg. 19, line 26 - pg. 20, line 8). 
Regarding claim 13, Banet as modified teaches/suggests the detector is configured to detect the pulse wave beat by beat (¶ [0042] continuous measurements; ¶ [0047]; etc.), and the first biological information and the second biological information are blood pressures (¶ [0042] blood pressure values determined by the calibration device and sent to monitoring device for processing to enable continuous determination of blood pressure). 
Regarding claim 14, Banet teaches/suggests a method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus configured to 
in the calibration device: intermittently measuring first biological information (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and transmitting data including the first biological information to the sensing apparatus (¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
in the sensing apparatus: continuously detecting a pulse wave (¶ [0042] continuous pulse wave feature measurements); receiving the data from the calibration device (¶ [0036]); calibrating the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device); and calculating second biological information from the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
Banet discloses a portion that continuously detects the pulse wave, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "portion" is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose this "portion" is configured to be disposed on the wrist, but rather teaches said portion is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Banet with the portion that continuously detects the pulse wave (e.g., photodetector and associated light source) being configured to be disposed on a wrist of a living body as taught and/or suggested by Wei in order to eliminate the need for/reduce the length of the cable between said portion and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Banet discloses the calibration device and sensing apparatus are provided on the same limb (e.g., Fig. 4) and the calibration device comprises a portion that intermittently measures the first biological information (electronic system 308), Banet as modified does not expressly disclose the portion that intermittently measures the first biological information and the portion that continuously detects the pulse wave are provided at an identical site, such as the same wrist.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Banet with the portion that intermittently measures the first biological information being provided at an identical site as the portion that continuously detects the pulse wave (i.e., the same wrist) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the portion that intermittently measures the first biological information on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a measuring device configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting blood pressure data to a second device; data I/O 154), disclosing said calibration device may be configured to be provided on the upper arm or wrist (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet with the portion that intermittently measures the first biological information being provided at an identical site as the portion that continuously detects the pulse wave (i.e., the same wrist) as taught/suggested by Fitzsimmons as a simple substitution of one known suitable calibration device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 15, Banet teaches/suggests a non-transitory computer readable medium storing a computer program which is executed by a computer (¶ [0030]) to provide the steps of: 
intermittently measuring first biological information with a portion of a calibration device (electronic system 308 of calibration device 302; ¶ [0036] where calibration device 302 measures 
transmitting the first biological information to a sensing apparatus (monitoring device 304) (¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device once the calibration measurement is completed);
continuously detecting a pulse wave (¶ [0042] continuous pulse wave measurements); 
receiving the data from the calibration device (¶ [0036]); 
calibrating the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device); and 
calculating second biological information from the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
Banet discloses a portion that continuously detects the pulse wave, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "portion" is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose this "portion" is configured to be disposed on the wrist, but rather teaches said portion is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the wrist as suitable alternative locations from which to measure a PPG signal (e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to e.g., photodetector and associated light source) being configured to be disposed on a wrist of a living body as taught and/or suggested by Wei in order to eliminate the need for/reduce the length of the cable between said portion and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Banet discloses the calibration device and sensing apparatus are provided on the same limb (e.g., Fig. 4) and the calibration device comprises a portion that intermittently measures the first biological information (electronic system 308), Banet as modified does not expressly disclose the portion that intermittently measures the first biological information and the portion that continuously detects the pulse wave are provided at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the steps of Banet with the portion that intermittently measures the first biological information being provided at an identical site as the portion that continuously detects the pulse wave (i.e., the same wrist) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the portion that intermittently measures the first biological information on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the placement of the portion that intermittently measures the first biological 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a measuring device configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting blood pressure data to a second device; data I/O 154), disclosing said calibration device may be configured to be provided on the upper arm or wrist (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the steps of Banet with the portion that intermittently measures the first biological information being provided at an identical site as the portion that continuously detects the pulse wave (i.e., the same wrist) as taught/suggested by Fitzsimmons as a simple substitution of one known suitable calibration device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of US 2016/0045119 A1 (David).
Regarding claim 2, Banet teaches/suggests a biological information measuring apparatus comprising a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302), 

wherein the sensing apparatus comprises a detector configured to continuously detect a pulse wave (light source 3 and photodetector 31 and/or pulse oximetry circuit 35 of the wrist-mounted monitoring device 304; ¶ [0042] continuous pulse wave measurements); a receiver configured to receive the data from the calibration device (wireless transceiver 38; ¶ [0036]); and a calculator configured to calibrate the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
While Banet suggests the device requires recalibration at least after a predetermined time period (e.g., ¶ [0042]), Banet does not expressly teach the sensing apparatus further comprises an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the sensing apparatus further comprising an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device as taught/suggested by David in order to facilitate automatic recalibration either at a predetermined time or when a predetermined physiological event(s) is/are detected (David, ¶¶ [0010]-[0011]; etc.), in order to ensure the accuracy of the second biological information calculated from the pulse wave. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of David as applied to claim(s) 2 above, and further in view of Wei, or Wei and Fitzsimmons. 
Regarding claim 4, Banet as modified teaches and/or suggests the limitations of claim 2, as discussed above. Banet as modified further discloses the detector, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "detector" is limited to only the sensing elements (e.g., a e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the detector (e.g., photodetector with associated light source) being configured to be disposed on a wrist of a living body as taught/suggested by Wei in order to eliminate the need for/reduce the length of the cable between the detector and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Banet discloses the calibration device (or measuring device thereof) and sensing apparatus (or detector thereof) are provided on the same limb, Banet as modified does not expressly disclose the measuring device and detector are provided at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the measuring device being configured to be provided at an identical site as the detector (i.e., the same wrist) because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the measuring device on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a measuring device configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting blood pressure data to a second device; data I/O 154), disclosing said calibration device may be configured to be provided on the upper arm or wrist (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the measuring device being configured to be provided at an identical site as the detector (i.e., the same wrist) as taught and/or suggested by Fitzsimmons as a simple substitution of one known suitable measuring device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Wei (or Banet in view of Wei and Fitzsimmons) as applied to claim(s) 1 above, and further in view of US 5,335,665 A (Suzuki). 
Regarding claims 5 and 6, Banet as modified teaches/suggests the limitations of claim 1, as discussed above. Additionally, Fitzsimmons further teaches/suggests the calibration device may 
Banet as modified does not teach the calibration device further comprises a monitor configured to monitor a battery capacity of the electric power source unit, wherein the transmitter is configured to transmit capacity data including the battery capacity to the sensing apparatus upon completion of measurement by the measuring device or upon activation of the calibration device and the receiver is configured to receive the capacity data, or the sensing apparatus further comprises a capacity-determining unit configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which the pulse wave cannot be calibrated. However, both Banet and Fitzsimmons teach the apparatus (e.g., sensing apparatus) configured to communicate with the calibration device comprises a user interface for replaying information to a user, such as a display (e.g., Banet, Fig. 4; Fitzsimmons, Fig. 1H; etc.). 
Suzuki teaches and/or suggests an occlusive blood pressure measuring device comprising a monitor configured to monitor a battery capacity of the electric power source unit and generate capacity data upon completion of measurement by the measuring device or upon activation of the measuring device (col. 5, line 43 - col. 6, line 3, monitoring power-supply voltage), and a capacity-determining unit configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which a cuff-based blood pressure measurement cannot be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the calibration device further comprising a monitor configured to monitor a battery capacity of the electric power source unit upon completion of measurement by the measuring device or upon activation of the calibration device; the apparatus further comprising a capacity-determining unit configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which the pulse wave cannot be calibrated (i.e., a cuff-based measurement cannot be performed) and a prompter configured to prompt charging or replacement of the electric power source unit upon determining that the capacity determining unit fails to perform calibration as taught/suggested by Suzuki in order to notify a user when a battery needs to be replaced to continue to provide reliable calibration measurements. Additionally, since the sensing apparatus of Banet as modified already comprises means for processing data (Fig. 3, 18) and means for prompting a user (Fig. 3, 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the transmitter of the calibration device being configured to transmit capacity data including the battery capacity to the sensing apparatus upon completion of measurement by the measuring device or upon activation of the calibration device and the receiver of the sensing apparatus being configured to receive said capacity and perform the functions of the capacity-determining unit and prompter in order to . 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Wei (or Banet in view of Wei and Fitzsimmons) as applied to claim(s) 1 above, and further in view of Suzuki and US 4,338,949 A (Croslin). 
Regarding claims 7 and 8, Banet as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the calibration device further comprises a counting unit configured to count a number of measurements performed by the measuring unit. As discussed above, with respect to claims 5 and 6, Suzuki teaches/suggests providing means for monitoring the capacity of an energy source of the calibration device, means for determining if the energy capacity is sufficient for acquiring a calibration (i.e., cuff-based measurement), and means for prompting a user to replace the energy source if the capacity is not sufficient, which would have been an obvious modification for at least the reasons discussed above with respect to claims 5-6. Banet as modified by Suzuki teaches/suggests the calibration device comprises a monitor configured to monitor a battery capacity of the electric power source unit and transmitting capacity data to the sensing apparatus rather than a counting unit configured to count a number of measurements performed by the measuring unit, wherein the transmitting transmits the number of measurements performed to the sensing apparatus. 
Croslin discloses battery capacity corresponds to an approximate number of measurements a cuff-based blood pressure measuring device is capable of performing before having insufficient power (e.g., col. 64, lines 36-55, wherein battery capacity in volts corresponds to an approximate number of measurements before the battery dies). Accordingly, Croslin suggests, given a power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet the calibration device comprising a counting unit configured to count a number of measurements performed by the measuring unit and transmitting said number of measurements to the receiver of the sensing apparatus, wherein the sensing apparatus comprises a number-determining unit configured to determine, based on the number data, whether or not the number of measurements performed has exceeded a certain number of times of usage and a prompter configured to prompt replacement if the number of measurements performed has exceeded a certain number of times of usage in order to alternatively or additionally notify a user when the calibration device is no longer capable of providing reliable calibration measurements and action is required by the user. Though Banet as modified does not expressly teach prompting replacement of the entire calibration device rather than a portion (e.g., battery) thereof, one of ordinary skill in the art would readily appreciate prompting replacement of the entire calibration device as an obvious, suitable alternative, particularly for calibration devices provided with non-removable and/or non-chargeable energy sources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791